                    Case 4:16-cr-00087-WTM-CLR Document 133 Filed 10/15/20 Page 1 of 4

GAS 245D           (Rev. 09/11) Judgment in a Criminal Case for Revocations




                                           United States District Court
                                                                Southern District of Georgia
                                                                      Savannah Division

              UNITED STATES OF AMERICA                                                JUDGMENT IN A CRIMINAL CASE
                                    V.
                                                                                      (For Revocation of Probation or Supervised Release)
                           Nicholas Kemp
                                                                                      Case Number:                 4:16CR00087-I

                                                                                       USM Number:                 21436-021

                                                                                     ^teph^ie O.Burges^
                                                                                       Defendant's Attorney
THE DEFENDANT:

^ admitted guilt to violation of mandatory conditions ofthe term of supervision.
□ was found in violation of conditions(s)                                                              after denial of guilt.

The defendant is adjudicated guilty of these offenses:

   Violation Number                Nature of Violation                                                                               Violation Ended


               1                   The defendant failed to refrain from any unlawful use of a controlled substance                  December 10,2019
                                   (mandatory condition).
              2                    The defendant committed another federal, state, or local crime (mandatory                          March 22, 2020
                                   condition).
              2                    The defendant unlawfully possessed a controlled substance (mandatory                               March 22, 2020
                                   condition).
         The defendant is sentenced as provided in pages 2 through 4 of this judgment. The sentence is imposed pursuant to the Sentencing
Reform Act of 1984.

□ The defendant has not violated condition(s)                                                        and is discharged as to such violation(s) condition.

           It is ordered that the defendant must notify the United States Attomey for this district within 30 days of any change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay
restitution, the defendant must notify the Court and United States Attomey of material changes in economic circumstances.

                                                                              October 13. 2020
Last Four Digits of Defendant's Soc. Sec; 6537                                Date of Imposition of Judgment



Defendant's Year of Birth: 1987
                                                                              Signature off Judge
                                                                                            IiiHpe




City and State of Defendant's Residence:

Savannah. Georgia

                                                                              William T. Moore, Jr.
                                                                              Judge, U.S. District Court
                                                                              Name and Title of Judge

                                                                                                            'Z.o
                                                                              Date
                   Case 4:16-cr-00087-WTM-CLR Document 133 Filed 10/15/20 Page 2 of 4
GAS 245D              (Rev. 09/11) Judgment in a Criminal Case for Revocations


                                                                                                                     Judgment— Page 2of4
DEFENDANT:                   Nicholas Kemp
CASE NUMBER:                 4:16CR00087-1




                                                                   IMPRISONMENT

           The defendant is hereby committed to the custody ofthe United States Bureau of Prisons to be imprisoned for a
total term of:          12 months.




     Kl     The Court makes the following recommendations to the Bureau of Prisons:
            It is recommended that the defendant receive credit for time served since March 22,2020.




     iEI    The defendant is remanded to the custody ofthe United States Marshal.

     □       The defendant shall surrender to the United States Marshal for this district:

           □     at                                  □          a.m.     □       p.m. on
           □     as notified by the United States Marshal.

     □       The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
           □     before 2 p.m. on

           □     as notified by the United States Marshal.
           □     as notified by the Probation or Pretrial Services Office.


                                                                           RETURN

I have executed this judgment as follows:




           Defendant delivered on                                                              to

at                                                        , with a certified copy of this judgment.


                                                                                                         UNITED STATES MARSHAL




                                                                                   By
                                                                                                      DEPUTY UNITED STATES MARSHAL
GAS 245D
                 Case    4:16-cr-00087-WTM-CLR Document 133 Filed 10/15/20 Page 3 of 4
                  (Rev. 09/11)Judgment in a Criminal Case for Revocations


                                                                                                                 Judgment— Page 3of4
DEFENDANT:               Nicholas Kemp
CASENUMBER:              4:16CR00087-1



                                                       SUPERVISED RELEASE
Upon release from imprisonment,the defendant shall be on supervised release for a term of; 15 months.

         The defendant must report to the probation office in the district to which the defendant is released within 72 hours ofrelease from
the custody ofthe Bureau ofPrisons.
The defendant shall not commit another federal, state or local crime.
The defendant shall not unlawfully possess a controlled substance. The defendant shall refrain from any unlawful use of a controlled
substance. The defendant shall submit to one drug test within 15 days of release from imprisonment and at least two periodic drug tests
thereafter, as determined by the court.
Q      The above drug testing condition is suspended, based on the court's determination that the defendant poses a low risk of
       future substance abuse. (Check ifapplicable.)
ISl    The defendant shall not possess a firearm, ammunition, destructive device, or any other dangerous weapon. (Check ifapplicable.)
IS!    The defendant shall cooperate in the collection of DNA as directed by the probation officer. (Check ifapplicable.)
       The defendant shall comply with the requirements ofthe Sex Offender Registration and Notification Act(42 U.S.C. § 16901, et
□      seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in which he or she
       resides, works, is a student, or was convicted of a qualifying offense. (Check ifapplicable.)
□      The defendant shall participate in an approved program for domestic violence. (Check ifapplicable.)
        If this judgment imposes a fine or restitution, it is a condition of supervised release that the defendant pay in accordance with the
Schedule of Payments sheet of this judgment.
         The defendant must comply with the standard conditions that have been adopted by this court as well as with any additional
conditions on the attached page.

                                      STANDARD CONDITIONS OF SUPERVISION
  1)   the defendant shall not leave the judicial district without the permission of the court or probation officer;
  2)   the defendant shall report to the probation officer in a manner and frequency directed by the court or probation officer;
  3)   the defendant shall answer truthfully all inquiries by the probation officer and follow the instructions of the probation officer;
  4)   the defendant shall support his or her dependents and meet other family responsibilities;
  5)   the defendant shall work regularly at a lawful occupation, unless excused by the probation officer for schooling, training, or other
       acceptable reasons;
  6)   the defendant shall notify the probation officer at least ten days prior to any change in residence or employment;
  7)   the defendant shall refrain from excessive use of alcohol and shall not purchase, possess, use, distribute, or administer any
       controlled substance or any paraphernalia related to any controlled substances, except as prescribed by a physician;
  8)   the defendant shall not frequent places where controlled substances are illegally sold, used, distributed, or administered;
  9)   the defendant shall not associate with any persons engaged in criminal activity and shall not associate with any person convicted of
       a felony, unless granted permission to do so by the probation officer;
 10)   the defendant shall permit a probation officer to visit him or her at any time at home or elsewhere and shall permit confiscation of
       any contraband observed in plain view of the probation officer;
 11)   the defendant shall notify the probation officer within seventy-two hours of being arrested or questioned by a law enforcement officer;
 12)   the defendant shall not enter into any agreement to act as an informer or a special agent of a law enforcement agency without the
       permission of the court; and
 13)   as directed by the probation officer, the defendant shall notify third parties of risks that may be occasioned by the defendant's criminal
       record or personal history or characteristics and shall permit the probation officer to make such notifications and to confirm the
       defendant's compliance with such notification requirement.

 14)   any possession, use, or attempted use of any device to impede or evade drug testing shall be a violation of supervised release.
   GAS 245D       Case    4:16-cr-00087-WTM-CLR
                   (Rev. 09/11)                                       Document 133 Filed 10/15/20 Page 4 of 4
                                Judgment in a Criminal Case for Revocations


                                                                                                              Judgment— Page 4 of4
   DEFENDANT:             Nicholas Kemp
   CASE NUMBER:           4:16CR00087-1



                                          SPECIAL CONDITIONS OF SUPERVISION

       1. The defendant shall participate in a program oftesting for drug and alcohol abuse. Further,the defendant shall not tamper with any
           testing procedure.

       2. The defendant shall participate in a program of treatment for drug and alcohol abuse. The costs of treatment shall be paid by the
          defendant in an amount to be determined by the probation officer, based on ability to pay or availability of third-party payment.

       3. The defendant shall submit his or her person, property, house,residence, office, papers, vehicle, computers(as defined in 18 U.S.C.
          § 1030(e)(1)), or other electronic communications or data storage devices or media, to a search conducted by the United States
          Probation Officer at a reasonable time and in a reasonable manner, based upon reasonable suspicion of contraband or evidence of
          a violation of a condition of release; failure to submit to a search may be grounds for revocation. The defendant shall warn any
          other occupants that the premises may be subject to searches pursuant to this condition.


                                                     ACKNOWLEDGMENT

Upon finding ofa violation of probation or supervised release, 1 understand that the court may(1)revoke supervision,(2)extend the term of
supervision, and-or(3)modify the conditions of supervision.

These conditions have been read to me. I fully understand the conditions and have been provided a copy ofthem.




  (Signed)
                 Defendant                                                      Date




                 U.S. Probation Officer/Designated Witness                      Date
